PER CURIAM.
Relator suggests the issuance of a writ of prohibition based on the alleged prejudice of the members of the respondent Commission in a workmen’s compensation matter. After hearing oral argument we have the view that the prejudice alleged is directed, if at all, against relator’s attorney, rather than relator himself. We find in the record no basis for a conclusion that the claims of relator will not be fairly and impartially heard by the respondent Commission.
The writ of prohibition is denied.
It is so ordered.
CALDWELL, C. J., and THOMAS, ROBERTS, THORNAL and ERVIN, JJ., concur.